               IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 :
                                         :
                  v.                     :       1:19CR546-1
                                         :
REBECCA MARIE ADAMS                      :


                             FACTUAL BASIS

      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and states the following as a factual basis under Rule 11 of the Federal Rules

of Criminal Procedure:

      A & R Staffing Solutions, Inc. (hereinafter “A & R”), formed under the

laws of the State of North Carolina on or about September 16, 2002, was a

temporary staffing agency located in Greensboro, North Carolina, in the

Middle District of North Carolina. REBECCA MARIE ADAMS owned and

operated A & R. On or about November 2, 2011, REBECCA MARIE ADAMS

executed a document purporting to transfer the book of business to her

daughter, Elizabeth Wood, effective February 27, 2012.        The temporary

staffing business would operate under a new entity, Wood Executive Services,

Inc. (hereinafter “WES”), which was formed under the laws of North Carolina

on or about November 2, 2011. Although operating under a separate legal




       Case 1:19-cr-00546-NCT Document 20 Filed 01/30/20 Page 1 of 4
entity, the staffing business was for all intents and purposes the same

business.

      On or about March 5, 2014, Adams Staffing Enterprises, Inc.

(hereinafter “ASE”), was formed under the laws of North Carolina. Sometime

during the second quarter of 2014, WES ceased operations and began operating

under this new legal entity, ASE. Again, despite the legal entity change, the

business remained a temporary staffing business serving the same clientele.

      The staffing business was at all times required by law to withhold,

report, and pay over employment taxes to the Internal Revenue Service

(hereinafter “IRS”) on the amount of wages the company paid to its employees.

At the same time, the staffing business was required to pay over to the IRS its

own shares of FICA taxes.     The staffing business was required to report

employment taxes to the IRS on a quarterly basis on an IRS Form 941

(Employer’s Quarterly Federal Tax Return). This form is required to be filed

one month after the conclusion of each quarter. The staffing business was

required to pay over employment taxes to the IRS in full by the due date of the

Form 941.

      During the second quarter of 2015, Elizabeth Wood began serving a

criminal sentence in North Carolina. At this time, REBECCA MARIE ADAMS

held primary responsibility for managing the expenditures and obligations of

the staffing business. The quarter ended on June 30, 2015, and the quarterly
                                      2



       Case 1:19-cr-00546-NCT Document 20 Filed 01/30/20 Page 2 of 4
Form 941 was due on July 31, 2015. REBECCA MARIE ADAMS failed to file

a quarterly payroll tax return for ASE for the quarter ending June 30, 2015.

Additionally, REBECCA MARIE ADAMS did not pay over payroll taxes, either

the employee or employer portions, despite withholding taxes from the

employees. REBECCA MARIE ADAMS willfully failed to account for and pay

over payroll tax for ASE, in violation of Title 26, United States Code, Section

7202. She was a responsible person for ASE and therefore had a duty to

withhold, account for, and pay over payroll tax.

      This, the 30th day of January, 2020.

                              Respectfully submitted,

                              MATTHEW G.T. MARTIN
                              United States Attorney

                              RICHARD E. ZUCKERMAN
                              Principal Deputy Assistant Attorney General
                              Tax Division
                              Criminal Enforcement Section

                              /S/ FRANK J. CHUT, JR
                              Assistant United States Attorney

                              /S/ KEVIN SCHNEIDER
                              Trial Attorney
                              U.S. Department of Justice, Tax Division




                                      3



        Case 1:19-cr-00546-NCT Document 20 Filed 01/30/20 Page 3 of 4
                         CERTIFICATE OF SERVICE

      I hereby certify that on January 30, 2020, the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which

will send notification to all attorneys of record.



                                Respectfully submitted,

                                MATTHEW G.T. MARTIN
                                UNITED STATES ATTORNEY


                                /S/ FRANK J. CHUT, JR
                                Assistant United States Attorney
                                NCSB # 17696
                                United States Attorney’s Office
                                Middle District of North Carolina
                                101 S. Edgeworth St., 4th Floor
                                Greensboro, NC 27401
                                PHONE: 336/333-5351




                                         4



        Case 1:19-cr-00546-NCT Document 20 Filed 01/30/20 Page 4 of 4
